DETAILED ACTION
                                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiss et al (US 9,238,753)
   It is noted that claims 1, 18, drawn to a composition and the recitation of “for a shallow trench isolation (STI) process” is considered intended use of the claimed composition/function of the claimed composition and “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant
In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".
  Reiss discloses a polishing slurry composition comprising: 
  a polishing solution comprising abrasive particles (col 4, lines 15-20)

an additive solution comprising non-ionic polymer includes poly(2-ethyl-2-oxazoline) claim 3 ( col 10, lines 15-25), which reads on an additive solution comprising a polysilicon film polishing inhibitor comprising a polymer having an amide bond since the applicants disclose that “ a polysilicon film polishing inhibitor including a polymer having an amide bond…the polymer may include at least one selected from the group consisting of poly(2-methyl-2-oxazoline), poly(2-methyl-2-oxazoline) having a hydroxyl end, poly(2-methyl-2-oxazoline) having oa-benzyl and q-azide end, poly(2-methyl-2-oxazoline) having an azide end, poly(2-methyl-2-oxazoline) having a piperazine end, poly(2-ethyl-2-oxazoline) in pages 6-7 of the instant specification 
 Regarding claim 2, Reiss’s poly(2-ethyl-2-oxazoline) (col 10, lines 15-25) reads on the claimed Chemical Formula 1 since the applicants disclose that “the polymer may be represented by the following Chemical Formula 1” in page 6 of the instant specification 
Regarding claim 4, Reiss discloses that a molecular weight of the polymer is about 50,000 g/mol (col 10, lines 45-50), which reads on the claimed range of 1,000 to 5,000,000
 Regarding claim 5, Reiss discloses that the polymer is present in an amount of 0.5 wt % in the polishing slurry composition (col 7, lines 50-60), which reads on the claimed range of 0.001% by weight (wt %) to 1 wt % in the polishing slurry composition
Regarding claims 6, 8, Reiss discloses that the polishing slurry composition comprises hexamethylenediamine/ an amine compound/ an oxide film polishing regulator (col 11, lines 24-40), wherein the amine compound is present in an amount of 1000 ppm (col 11, lines 60-65)
Regarding claim 9, Reiss discloses that the additive solution further comprises carboxylic acid (col 15, lines 15-25)

Regarding claim 10, Reiss discloses that the additive solution further comprises lysine/ a basic material (col 12, lines 15-20)
Regarding claim 12, Reiss discloses that the polishing slurry composition comprises colloidal ceria/metal oxide in a colloidal phase (col 4, lines 1-7)
Regarding claim 13, Reiss discloses that the abrasive particles comprise particle with a size of 50 nanometers (nm) to 250 nm and particle with a size of 50 nm to 150 nm (col 3, lines 50-65), which reads on the abrasive particles comprises a primary particle with a size of 5 nanometers (nm) to 150 nm and a secondary particle with a size of 30 nm to 300 nm  
Regarding claim 14, Reiss discloses that the abrasive particles are present in an amount of about 10 wt % in the polishing slurry composition (col 4, lines 23-27)
Regarding claim 15, Reiss discloses that the polishing slurry composition has pH of 5.5 (col 15, lines 1-10), which reads on a pH ranging from 3 to 6  
Regarding claim 18, it is noted that claim 18 drawn to a composition and the recitation “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Reiss disclose an identical composition with applicant’s claimed invention (i.e. a polishing solution comprising abrasive particles, polymer includes poly(2-ethyl-2-oxazoline).  According to the MPEP 2112.01 (II), “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim(s) 1-3, 4-6, 10, 12, 14-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al (US 9,914,853)
           It is noted that claims 1, 18, drawn to a composition and the recitations of “for a shallow trench isolation (STI) process” is considered intended use of the claimed composition/function of the claimed composition and “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant
In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".

   Masuda discloses a polishing slurry composition comprising: 
   a polishing solution comprising abrasive particles (col 7, lines 1-10)
 an additive solution comprising water-soluble polymer includes poly(2-ethyl-2-oxazoline) claim 3 ( col 6, lines 34-45), which reads on an additive solution comprising a polysilicon film polishing inhibitor comprising a polymer having an amide bond since the applicants disclose that “ a polysilicon film polishing inhibitor including a polymer having an amide bond…the polymer may include at least one selected from the group consisting of poly(2-methyl-2-oxazoline), poly(2-methyl-2-oxazoline) having a hydroxyl end, poly(2-methyl-2-oxazoline) having oa-benzyl and q-azide end, poly(2-methyl-2-oxazoline) having an azide end, poly(2-methyl-2-oxazoline) having a piperazine end, poly(2-ethyl-2-oxazoline) in pages 6-7 of the instant specification 
  Regarding claim 2, Masuda’s poly(2-ethyl-2-oxazoline) (col 6, lines 34-45) reads on the claimed Chemical Formula 1 since the applicants disclose that “the polymer may be represented by the following Chemical Formula 1” in page 6 of the instant specification 
Regarding claim 4, Masuda discloses that a molecular weight of the polymer is about 500,000 (col 6, lines 35-45), which reads on the claimed range of 1,000 to 5,000,000
 Regarding claim 5, Masuda discloses that the polymer is present in an amount of 0.001 wt % in the polishing slurry composition (col 6, lines 44-48), which reads on the claimed range of 0.001% by weight (wt %) to 1 wt % in the polishing slurry composition
 Regarding claim 6, Masuda discloses that the polishing slurry composition comprises an amine compound/ an oxide film polishing regulator (col 7, lines 45-55)
Regarding claim 10, Masuda discloses that the additive solution further comprises tetramethylammoniumhydroxide/ a basic material (col 8, lines 1-5)
Regarding claim 12, Masuda discloses that the polishing slurry composition comprises colloidal silica/metal oxide in a colloidal phase (col 7, lines 1-7)
Regarding claim 14, Masuda discloses that the abrasive particles are present in an amount of 0.1 wt% to 5 wt % (col 7, lines 15-20), which reads on the abrasive particles are present in an amount of 0.1 wt% to 10 wt % in the polishing slurry composition 
Regarding claim 15, Masuda discloses that the polishing slurry composition has pH of 5 to 12 (col 7, lines 20-23), which reads on a pH ranging from 3 to 6  
Regarding claim 18, it is noted that claim 18 drawn to a composition and the recitation “wherein a polishing selectivity of an insulating film: a polysilicon film ranges from 10: 1 to 1000: 1” is considered properties of the claimed polishing slurry composition. Masuda disclose an identical composition with applicant’s claimed invention (i.e. a polishing solution comprising abrasive particles, polymer includes poly(2-ethyl-2-oxazoline).  According to the MPEP 2112.01 (II), “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al (US 9,238,753) as applied to claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15, 18 above and further in view of Tsuchiya et al (US 2017/0081554)
   The features of claims 1, 6 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 7, Reiss fails to disclose the limitation of wherein the amine compound further comprises diethylenetriamine/amine monomer
 Tsuchiya discloses a CMP polishing composition comprises a basic compound such as diethylenetriamine (page 6, para 0062)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a known basic compound for polishing composition such as diethylenetriamine in Reiss’s polishing composition to help the polishing solution to have higher dispersion stability and the abrasive to achieve higher mechanical polishing performance as taught in Tsuchiya (page 6, para 0061)

Claims 11, 16, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al (US 9,238,753) as applied to claim(s) 1-3, 4-6, 8, 9-10, 12, 13, 14-15, 18 above and further in view of Mishra et al (US 2019/0106596)
  The features of claim 1 are set forth in paragraph 2 above. Regarding claim 11, Reiss discloses 
that the abrasive particles are prepared using a liquid-phase method (col 3, lines 25-30). However, Reiss fails to disclose that the abrasive particles are dispersed so that a surface of the abrasive particles has positive charge and wherein the polishing slurry composition for the STI process has a zeta-potential of +5 mV to +70 mV as required in claims 11, 17
 Mishra discloses: a CMP polishing composition wherein the abrasive particles are dispersed so that a surface of the cationic abrasive particles has positive charge (page 2, para 0016, page 3, para 0029), the polishing composition has a zeta-potential of 0V to +100 mV (page 3, para 0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the abrasives in Riess’s polishing composition with cationic (positive) groups to impart positive charge on these abrasives thereby increasing their absolute zeta potential values and making the same particles stable in the acidic pH regime as taught in Mishra (page 4, para 0035)
 Regarding claim 16, Reiss discloses that the polishing composition comprises water (col 16, lines 15-25). However, Riess fails to disclose the limitation of wherein a ratio of the polishing solution: the water: the additive solution is 1: 3 to 10: 1 to 10. Mishra discloses a CMP polishing composition, the composition can be diluted with water to reach component’s concentration (page 2, para 0012), the water can be in an amount of 20 wt % to 97% (page 6, para 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the concentration of water in Reiss’s polishing composition, in view of Mishra’s teaching, to achieve any desirable ratio of the polishing solution: the water: the additive solution including the claimed ratio to obtain a desired polishing composition component’s concentration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713